Citation Nr: 0605735	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  00-17 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for bilateral hearing loss.

2.  Entitlement to a disability rating greater than 70 
percent for a cognitive disorder (previously considered as 
dementia) secondary to meningitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  

The Board notes that the veteran's June 2000 notice of 
disagreement included a request for a hearing before a 
Decision Review Officer (DRO).  However, in correspondence 
received in September 2000, the veteran asked that the RO 
cancel that hearing in lieu of additional medical evidence he 
presented. 

The Board also acknowledges the statement of the veteran's 
representative in the March 2005 Appellant's Brief that 
indicated the veteran testified in March 2003 before a DRO.  
However, after a comprehensive review of the claims folder by 
the Board, there is no evidence of a request for, or the 
occurrence, a March 2003 DRO hearing.
  

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran has level IV hearing loss in the right and 
left ear.  

3.  The veteran's cognitive disorder is manifested by 
impairment in social and occupational performance; sleep 
problems; irritability; social isolation; forgetfulness in 
completing tasks (some memory impairment); episodes of 
depression; aggressiveness towards his wife and others; 
anger; poor impulse control; there is no evidence of 
inadequate dress or grooming; no disorientation to place and 
time; no impairment of thought process or communication; no 
indication of significant intellectual impairment; no 
specific episodes of danger to himself or to his wife; no 
apraxia; no agnosia; no delusions or active hallucinations; 
no grossly inappropriate behavior; and no indication of that 
he forgets the names of close relatives or his own name.

4.  The veteran has the following service-connected 
disabilities: a cognitive disorder secondary to meningitis, 
rated as 70 percent disabling; bilateral hearing loss, rated 
as 10 percent disabling; and chronic atrophic tonsillitis, 
rated as noncompensable; the combined service-connected 
disability rating is 70 percent.

5.  The veteran is unable to secure or follow a substantially 
gainful occupation due to his service-connected cognitive 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.85, Diagnostic Code 6100 (2005).

2.  The criteria for a disability rating greater than 70 
percent for a cognitive disorder (previously considered as 
dementia) secondary to meningitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.126, 4.130, Diagnostic Code 9301 (2005).  

3.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.3, 
4.16, 4.130 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bilateral hearing loss is currently evaluated 
as 10 percent disabling under Diagnostic Code (Code) 6100.  
38 C.F.R. § 4.85.  Impaired hearing will be considered a 
disability only after threshold requirements are met.  38 
C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the average 
puretone threshold and speech discrimination percentage 
scores.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings 
are assigned by combining a level of hearing loss in each 
ear.  38 C.F.R. § 4.85(e), Table VII.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992) (assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

It is important for the veteran to understand that assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations based on the examination results cited below.

In connection with his claim for an increased rating for 
bilateral hearing loss, the veteran was afforded a VA 
audiology examination in March 2000.  At that time, puretone 
thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

30
45
55
60
LEFT

30
40
50
60

The average puretone threshold was 48 in the right ear and 45 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 86 
percent in the left ear.  

The veteran was afforded another VA examination in March 
2002.  At that time, puretone thresholds, in decibels, were 
as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

35
40
60
65
LEFT

30
45
55
60

The average puretone threshold was 50 in the right ear and 48 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and left 
ear.  

Finally, the veteran underwent another VA examination in 
September 2003.  At that time, puretone thresholds, in 
decibels, were as follows:






HERTZ 




1000
2000
3000
4000
RIGHT

45
50
60
65
LEFT

35
50
60
60

The average puretone threshold was 55 in the right ear and 51 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 82 percent in the right ear and left 
ear.  The results were interpreted as showing mild to 
moderately severe sensorineural bilateral hearing loss from 
500 Hertz to 4000 Hertz.   

In this case, applying the results from the March 2000 and 
March 2002 VA audiology examinations to Table VI yields a 
Roman numeral value of II for both the right and left ear.  
More importantly, applying the results of the September 2003 
VA audiology examination yields a Roman numeral value of IV 
for both the right and left ear.  Applying these values to 
Table VII, the Board finds that the veteran's hearing loss is 
evaluated at 10 percent disabling.  Simply stated, the many 
results do not provide a basis to grant a rating higher than 
10 percent when considering hearing loss in both ears.  
38 C.F.R. § 4.7.  

Additionally, an exceptional pattern of hearing impairment 
has not been demonstrated and there is no need to apply the 
provisions of 38 C.F.R. § 4.86.  Accordingly, the Board finds 
that the preponderance of the evidence is against entitlement 
to a compensable disability rating for bilateral hearing 
loss.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.85, Diagnostic Code 6100.

With respect to the increased rating claim for a cognitive 
disorder, delirium, dementia, and other cognitive disorders 
shall be evaluated under the general rating formula for 
mental disorders.  38 C.F.R. § 4.126(c).  This specific 
rating formula is presented under 38 C.F.R. § 4.130.  
Furthermore, the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) provides guidance for the nomenclature 
employed within 38 C.F.R.  § 4.130.  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a).  The Board notes that the April 2004 VA psychiatric 
examination considered such factors.  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See generally 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

The veteran's current cognitive disorder due to meningitis is 
rated at 70 percent by analogy to Code 9301 (dementia due to 
infection).  38 C.F.R. § 4.130.  The veteran was originally 
service connected and rated for dementia due to meningitis, 
but a September 2003 VA psychiatric examination clarified the 
diagnosis as a cognitive disorder more likely than not due to 
meningitis.  

A 70 percent rating under the general rating formula for 
mental disorders is in order when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships. Id.
      
The next higher and maximum rating of 100 percent is 
warranted when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

Considering the entire evidence of record regarding the 
veteran's psychiatric status, the Board finds that the 
overall disability picture for his cognitive disorder does 
not reflect a rating higher than 70 percent under Code 9301.  
38 C.F.R. § 4.7.  

Specifically, VA outpatient records dated from September 2000 
to May 2003 and VA psychiatric examinations show that the 
veteran exhibits impairment in social and occupational 
performance, sleep problems, irritability, social isolation, 
forgetfulness in completing tasks (some memory impairment), 
episodes of depression, aggressiveness towards his spouse and 
others, anger, and poor impulse control.  A November 2003 
psychiatric evaluation from "M.C.," MD, noted a GAF score 
of 55-60, indicative of moderate symptoms or impairment.  The 
April 2004 VA psychiatric examiner documented a GAF score of 
50-55, reflective of serious or moderate symptoms or 
impairment.  Such records provide strong evidence for a 70 
percent rating under Code 9301.  38 C.F.R. § 4.7  

The Board finds that the disability picture does not more 
closely approximate the criteria for a 100 percent rating. 
Id.  Specifically, VA psychiatric examinations conducted in 
March 2002, September 2003, and April 2004, document that the 
veteran was adequately dressed and groomed, oriented to place 
and time, and without impairment of thought process or 
communication.  There was no indication of significant 
intellectual impairment, no specific episodes of danger to 
himself or to his spouse, no apraxia, no agnosia, no 
delusions or active hallucinations, no grossly inappropriate 
behavior, and no indication that he forgets the names of 
close relatives or his own name.  Consequently, these 
examinations provide significant evidence against a 100 
percent rating under Code 9301.

The Board acknowledges the veteran's statements concerning 
his impulse to hurt his spouse, and Dr. C.'s November 2003 
psychiatric evaluation (which documented visual and auditory 
hallucinations and the veteran's complaints of suicidal and 
homicidal inclinations).  In contrast, the April 2004 VA 
examiner stated that the veteran had "referential ideas" 
but no actual delusions or active hallucinations or suicidal 
thoughts.  In any event, the Board finds that the overall 
disability picture more closely approximates the criteria for 
a 70 percent rating under Code 9301.  
38 C.F.R. § 4.7; See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (finding that the factors listed in the rating formula 
are examples of conditions that warrant a particular rating 
and are used to help differentiate between the different 
evaluation levels).

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 70 
percent for the veteran's cognitive disorder.  38 C.F.R. § 
4.3.

This does not end the Board's determination in this case.  
Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  The veteran has the 
following service-connected disabilities: a cognitive 
disorder secondary to meningitis rated as 70 percent 
disabling; bilateral hearing loss, rated as 10 percent 
disabling; and chronic atrophic tonsillitis, rated as 
noncompensable.  The combined service-connected disability 
rating is 70 percent.  Therefore, under 38 C.F.R. § 4.16(a), 
the percentage minimum criteria for TDIU are met.

Pursuant to 38 C.F.R. 4.16(a), the Board finds that the 
veteran is precluded from maintaining substantial and gainful 
employment by reason of his service-connected cognitive 
disorder and, as such, is entitled to a total disability 
evaluation.  Based on a review of the historical record, 
specifically a May 2003 VA outpatient treatment record, 
Social Security records, and the findings of the April 2004 
VA examiner, the Board finds that the veteran is, at this 
time, incapable of gainful employment due to his service-
connected cognitive disorder.  Simply stated, he has been 
unable to work because he cannot understand simple 
instructions because of his psychiatric disorder.  Based on 
this review, the Board finds that a preponderance of the 
evidence supports the conclusion that he is unable to work 
solely due to his cognitive disorder.  Accordingly, a 
100 percent schedular evaluation for TDIU is warranted.

With respect to the duty to notify and assist, review of the 
claims folder finds compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, 
if any defect in VCAA notice or assistance is found, such 
defect is not prejudicial to the veteran, given the 
completely favorable disposition for TDIU.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).


ORDER

A disability rating greater than 10 percent for bilateral 
hearing loss is denied.

A disability rating greater than 70 percent for a cognitive 
disorder (previously considered as dementia) secondary to 
meningitis is denied.

Entitlement to a 100 percent TDIU rating is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


